     UNITED STATES DISTRICT COURT
     WESTERN DISTRICT OF NEW YORK


     Patricia J. Curto,
                                                                                 Report and Recommendation
                                               Plaintiff,
                                                                                           18-CV-695V
                     v.

     Erie County Water Authority and
     Earl L. Jann, Jr.,

                                               Defendants.


I.       INTRODUCTION
             On March 2, 2017, someone from the Erie County Water Authority (the “Water Authority”)

     left a notice at the property of plaintiff Patricia Curto. The notice referred to an application for

     service and contained a telephone number that plaintiff needed to call within 10 days to avoid

     termination of service. Plaintiff so far has not made clear whether she called the number. On

     March 21, 2017, the Water Authority shut off service to plaintiff’s property. The termination of

     service eventually prompted plaintiff to sue the Water Authority and defendant Earl L. Jann, Jr. for a

     variety of state and federal violations. Because plaintiff invoked 42 U.S.C. § 1983 to assert her

     federal claims, defendants removed the case from state court. Each side now has a motion pending.

     Defendant filed a motion to dismiss plaintiff’s pro se complaint under Rule 12(b)(6) of the Federal

     Rules of Civil Procedure. (Dkt. No. 8.) In short, defendants argue that plaintiff has not pled any

     cognizable deprivation of state or federal rights, and that defendant Jann would have had immunity

     as the Executive Director of the Water Authority. Plaintiff opposes defendants’ motion but also has

     filed her own motion for default judgment under Rule 55.1 (Dkt. No. 15.) Plaintiff believes that


     1
      Plaintiff erroneously cited Rule 54 and state law; the Court will construe the motion as one made under Rule
     55.
  defendants have defaulted because they failed to answer her complaint within 20 days of being

  served with it.

          District Judge Lawrence J. Vilardo has referred this case to this Court under 28 U.S.C.

  § 636(b). (Dkt. No. 19.) The Court has deemed the pending motion submitted on papers under

  Rule 78(b). For the reasons below, the Court respectfully recommends granting defendants’ motion

  without prejudice and denying plaintiff’s motion.

II.   BACKGROUND
          This case concerns allegations that the Water Authority shut off water service to plaintiff’s

  property when it should not have done so. Plaintiff owns the property at 20 Hazel Court in the

  Town of Orchard Park.2 On March 2, 2017, Water Authority Employee No. 146 visited plaintiff’s

  property and left a cardstock notice hanging on a door. The notice looked like this:




  (Dkt. No. 9-3 at 5.) The notice, on its face, is somewhat confusing. As can be seen above, a

  checkbox is marked next to the phrase, “Application for service.” An application for service could


  2
    In the complaint, plaintiff states that she owns the property but does not state whether she, or anyone else,
  lives there.
                                                         2
mean that no water service was being provided at plaintiff’s property as of March 1, 2017; if so then

the checkbox would conflict with the generic warning on the notice—which probably would fit

better with the other checkboxes—that failure to contact the Water Authority within 10 days would

result in termination of service. A more consistent interpretation would be that “service” meant

“maintenance,” such as on an underground pipe. In any event, plaintiff did not assert in her

complaint that she contacted the Water Authority at any time, let alone within the time specified in

the notice. Plaintiff also did not make clear what theory she has to explain why the Water Authority

came to her property on March 2, 2017. The references to conversations with neighbors, combined

with her denial that she applied for service, suggest some kind of instance of mistaken identity—i.e.,

that the Water Authority received a genuine request for service from someone but went to the

wrong property. At the same time, though, plaintiff explained in the complaint that her property has

an exterior electronic water meter and that the meter was not read in or around March 2017. (Dkt.

No. 1-2 at 5.) The mention of meter reading suggests that perhaps the Water Authority came to

plaintiff’s property for some reason related to billing. Another possibility is that someone in the

neighborhood applied for maintenance on an underground pipe that affected plaintiff’s property.

No matter what brought the Water Authority to plaintiff’s property—the Court is not making any

factual findings on that point—the next major event involving the parties appears to have been a

termination of water service at plaintiff’s property on March 21, 2017. The Court infers from the

complaint that a termination occurred from plaintiff’s reference to the Water Authority having

“illegally terminated service.” (Dkt. No. 1-2 at 5.) Plaintiff did not explain in the complaint whether

she contacted the Water Authority after termination or what she said. Plaintiff also did not explain

how long the water was shut off at her property or whether the water remains off to this day.



                                                   3
        Without an explanation of intervening events or communications, the complaint reads as if

the next event leading to this case occurred on April 11, 2017, when plaintiff served the Water

Authority with a verified notice of claim. The complaint contains no information about any

communications or interactions that plaintiff had with the Water Authority for the rest of 2017 or in

early 2018. Plaintiff filed her summons and complaint in New York State Supreme Court, Erie

County, on May 24, 2018. Plaintiff named two defendants: the Water Authority and Jann, the

Executive Director of the Water Authority during the events in question. The complaint does not

contain clearly labeled causes of action but does contain a number of allegations in the last several

paragraphs. Plaintiff accuses the Water Authority of negligent hiring, supervision, and training of its

employees. Plaintiff accuses the Water Authority of state and federal statutory and constitutional

rights. Plaintiff accuses the Water Authority of violations of “human rights and civil rights under

state and federal law.” (Dkt. No. 1-2 at 6.) Paragraph 33 contains a list of purported violations and

damages claims; the Court reprints paragraph 33 here in its entirety:

        By reason of the facts and circumstances stated above plaintiff Patricia Curto is being
               subjected to continuing acts, policy/practice and/or a conspiracy to:

        —illegally entry [sic] of plaintiffs posted property, trespass upon plaintiff’s posted
               property;

        —violation of and denial of plaintiff’s state and federal constitutional rights: due
               process; and/or equal protection and/or privacy; and/or peaceful enjoyment
               of her property; liberty; pursuit of happiness and etc.;

        —Harassment, and/or retaliation, and/or intimidation;

        —Discriminatory and/or disparage [sic] treatment;

        —Negligent hiring, training, retention and employment;

        —Violation of plaintiff’s civil rights and human rights under state and federal law;

        —slander, libel and defamation;


                                                    4
        —Failure to perform the duties of a public/civil servants;

        —Fraud and/or abuse of power/authority;

        —Conspiring to violate plaintiff’s rights and to violate the law;

        —42 USC 1983 violation of constitutional rights;

        —42 USC 1985 conspiracy;

        —the defendants’ willful, wanton, conscious and deliberate disregard of the
              plaintiff’s rights and interests and for conduct so reckless as to amount to
              such disregard;

        —As a result of the aforesaid the resulting or naturally occurring injuries and
              damages is entitled to monetary compensation and is entitled to punitive
              damages.

(Dkt. No. 1-2 at 6.) Plaintiff seeks $1 million in damages.

        Defendants removed this case to this Court on June 19, 2018 on the basis of plaintiff’s

references in the complaint to violations of federal statutory and constitutional rights. (Dkt. No. 1.)

At this point, some of the procedural timeline of the case requires a brief explanation because it

affects the pending motion for default judgment. Defendants were served with the complaint on

May 30, 2018. (Dkt. No. 1-3.) When defendants removed the case, they had not yet answered the

complaint. Because defendants had not answered the complaint in state court at the time of

removal, Rule 81(c)(2) applied. Rule 81(c)(2) gave defendants the latter of several possible deadlines

to answer “or present other defenses or objections under these rules”; under the circumstances here,

the latest deadline would have come under Rule 81(c)(2)(C): seven days after June 19, meaning June

26, 2018. On June 20, 2018, defendants requested an extension of the deadline to answer or to

present defenses or objections. (Dkt. No. 3.) Judge Vilardo granted the request and extended the

deadline to July 19, 2018. (Dkt. No. 4.) Defendants then filed their motion to dismiss on July 19,

2018. The Court will say more about this chronology later.


                                                   5
        As the Court just noted, defendants filed the pending motion to dismiss on July 19, 2018.

(Dkt. No. 8.) Defendants expended considerable effort interpreting plaintiff’s claims in the light

most favorable to her, and they addressed those claims in detail. (Dkt. No. 10.) Very briefly,

defendants argue that plaintiff has not articulated a cognizable claim that pertains to equal

protection, due process, or any other federal statutory or constitutional right. Defendants argue

further that defendant Jann is immune from suit under county statutes; cannot be held vicariously

liable under Section 1983; and alternatively would be entitled to qualified immunity for acting within

the scope of his employment in a way that did not violate any clearly established federal rights.

Defendants also propose an alternative resolution in which the Court dismissed only the federal

claims and declined to exercise supplemental jurisdiction over any claims arising under state law.

        Plaintiff responded to defendants’ motion in several ways. On July 30, 2018, plaintiff filed a

reply in which she argued that defendants missed their deadline to answer the complaint. (Dkt. No.

11 at 2.) This reply also contained an argument that effectively is a motion for remand to state court

on the basis that plaintiff’s claims under state law predominate. (Dkt. No. 11 at 3.) On August 8,

2018, plaintiff filed a declaration that reiterated the facts of the complaint; repeated the argument

that defendants missed their deadline to answer and thus were in default; and corrected what

plaintiff believes are improper inferences that defendants made in their motion papers. (Dkt. No.

12.) On September 6, 2018, plaintiff filed the pending motion for default judgment. Plaintiff again

repeated her argument for default as follows: Defendants were served on May 30, 2018; they had 20

days to answer until June 19, 2018; they did not write to Judge Vilardo for an extension until June

20, 2018; the request therefore was invalid, and defendants now are in default. On September 27,

2018, plaintiff filed a supplemental memorandum of law in support of default judgment. (Dkt. No.

17.) On September 17, 2019, plaintiff wrote an additional letter to Judge Vilardo. (Dkt. No. 18.)

                                                   6
           Following referral to this Court, this Court set a deadline for defendants to respond to the

   motion for default judgment. (Dkt. No. 20.) Defendants filed a response on October 9, 2019,

   arguing that, under the chronology of the case, Rule 81(c)(2)(C) extended their time through June

   26, 2018, making the extension request timely. On October 25, 2019, plaintiff filed a reply that

   reiterated previous factual assertions but also contained one new fact and one new argument. The

   new fact was that plaintiff confirmed something missing from the complaint: There has been no

   water service at plaintiff’s property since March 21, 2017. (Dkt. No. 22 at 2.) The new argument is

   that defendants somehow altered Judge Vilardo’s order granting an extension of time. Judge

   Vilardo’s order extended defendants’ “time to answer the complaint” to July 19, 2018. (Dkt. No. 4.)

   Plaintiff interprets the order literally to mean that Judge Vilardo gave defendants extra time only to

   answer and not to pursue any other recourse. (Dkt. No. 22 at 4.) Since defendants elected to

   pursue the recourse of a motion to dismiss, according to plaintiff, they chose to pursue an untimely

   and invalid course of action and therefore are in default.

III.   DISCUSSION
           A. Motion for Default Judgment
           “Default judgment is appropriate when a party against whom a judgment for affirmative

   relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

   otherwise. Entry of a party’s default pursuant to Fed. R. Civ. P. 55(a) is a mandatory prerequisite for

   entry of a default judgment pursuant to Rule 55(b).” United States v. Assorted Silver & Gold Bars &

   Coins Valued at Approximately $23,445.00, No. 12-CV-6455-CJS-JWF, 2014 WL 2882444, at *2

   (W.D.N.Y. June 25, 2014) (citation omitted). There is one minor and one major problem with

   plaintiff’s argument for default judgment. The minor problem is that plaintiff did not first request

   entry of default under Rule 55(a). The major problem is that entry of default would be unwarranted


                                                       7
here because defendants’ request for an extension and subsequent motion to dismiss were timely.

As the Court explained above in its chronology of the case, Rule 81(c)(2)(C) gave defendants until

June 26, 2018 to answer or to “present other defenses or objections under these rules.” Before the

June 26, 2018 deadline passed, defendants asked for and received an extension to July 19, 2018. The

language in Rule 81(c)(2)(C) referring to “other defenses or objections under these rules” refers, in

this instance, to the combination of Rule 6(b) allowing extensions of time by court order and Rule

12(a)(4) altering the time to answer when a motion under Rule 12(b) is filed instead. Even if the

Court wanted to read Judge Vilardo’s extension order as narrowly as plaintiff does, the order would

not override defendants’ right under Rule 12(a)(4) to alter the time to answer by filing a motion.

Defendants filed the pending motion to dismiss on July 19, 2018, within the time to answer set by

Judge Vilardo. The motion therefore is timely. Additionally, Rule 12(a)(4) specifies that defendants

do not have to answer the complaint unless the motion to dismiss ultimately is denied with

prejudice—an event that will not happen yet, for reasons explained below.

        For the above reasons, then, the Court respectfully recommends denying plaintiff’s motion

for default judgment.

        B. Motion to Dismiss
        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. The plausibility standard is not akin to a probability

requirement, but it asks for more than a sheer possibility that a defendant has acted unlawfully. Where

a complaint pleads facts that are merely consistent with a defendant’s liability, it stops short of the line

between possibility and plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                                     8
(internal quotation marks and citations omitted). Courts assess Rule 12(b)(6) motions “accepting all

factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s

favor.” Peter F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 61 (2d Cir. 2010) (internal

quotation marks and citation omitted). “On a motion to dismiss, the court may consider any written

instrument attached to the complaint as an exhibit or any statements or documents incorporated in it

by reference.” Yak v. Bank Brussels Lambert, 252 F.3d 127, 130 (2d Cir. 2001) (editorial and internal

quotation marks and citation omitted). “Simply stated, the question under Rule 12(b)(6) is whether the

facts supporting the claims, if established, create legally cognizable theories of recovery.” Cole-Hoover v.

Shinseki, No. 10-CV-669, 2011 WL 1793256, at *3 (W.D.N.Y. May 9, 2011) (internal quotation marks

and citation omitted).

        As a preliminary matter, the Court must decide whether to consider certain documents that

have become part of the record but lie outside of the complaint. “Because a Rule 12(b)(6) motion

challenges the complaint as presented by the plaintiff, taking no account of its basis in evidence, a

court adjudicating such a motion may review only a narrow universe of materials. Generally, we do

not look beyond facts stated on the face of the complaint, documents appended to the complaint or

incorporated in the complaint by reference, and matters of which judicial notice may be taken.” Goel

v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (internal quotation and editorial marks and citation

omitted). “Where a document is not incorporated by reference, the court may neverless consider it

where the complaint relies heavily upon its terms and effect, thereby rendering the document

integral to the complaint. However, even if a document is integral to the complaint, it must be clear

on the record that no dispute exists regarding the authenticity or accuracy of the document. It must

also be clear that there exist no material disputed issues of fact regarding the relevance of the

document.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (internal quotation

                                                     9
marks and citations omitted). “A document is integral to the complaint where the complaint relies

heavily upon its terms and effect. Merely mentioning a document in the complaint will not satisfy

this standard; indeed, even offering limited quotations from the document is not enough. In most

instances where this exception is recognized, the incorporated material is a contract or other legal

document containing obligations upon which the plaintiff’s complaint stands or falls, but which for

some reason—usually because the document, read in its entirety, would undermine the legitimacy of

the plaintiff’s claim—was not attached to the complaint.” Goel, 820 F.3d at 559 (internal quotation

and editorial marks and citations omitted). Here, the Court will consider the color copy of the

Water Authority notice that appears in the motion papers and that the Court has reproduced above.

(Dkt. No. 9-3 at 5.) Plaintiff did not attach the notice to her complaint, but the parties do not

dispute the accuracy of the copy in the record. The parties also do not dispute that the notice was

one of the central events in plaintiff’s allegations.

        On substance, the Court is hesitant to recommend dismissal of plaintiff’s complaint with

prejudice. There are obvious deficiencies with plaintiff’s current complaint. Plaintiff does not set

forth any allegation about why the Water Authority came to her property in the first place. The

notice that plaintiff received made reference to an application for service, but plaintiff has not

alleged more clearly whether her situation is a case of mistaken identity—i.e., someone requested

new service, just not her—or whether the Water Authority miscommunicated some other reason to

come to her property. Plaintiff does not explain whether she did contact the Water Authority after

receiving the notice, and if she did not, why not. Compare, e.g., Manza v. Newhard, 915 F. Supp. 2d

638, 647 (S.D.N.Y. 2013) (“The Court concludes defendants provided adequate pre-deprivation due

process by notifying Manza in the December 15, 2008, water bill whom to contact to dispute the

bill, and then by affording Manza multiple informal opportunities in February and March 2009 to

                                                        10
discuss the billing dispute with the persons empowered to correct mistakes well in advance of the

termination of service in June 2009.”) with Gruber v. Erie Cty. Water Auth., No. 10-CV-388, 2012 WL

400786, at *3 (W.D.N.Y. Feb. 7, 2012) (denying motion for judgment on the pleadings in part

because plaintiffs alleged that “Defendants sent numerous notices seeking payment for water

service, but that none of those notices contained any provision or notification for a hearing and that

a written request for such a hearing was ignored by Defendants”). Plaintiff asserts in the current

complaint that the Water Authority terminated service on March 21, 2017 but does not assert when,

if ever, water service was restored; the mention of a continued termination appears only in plaintiff’s

motion papers. Plaintiff makes repeated references to “male homeowners” and “younger

homeowners,” in an obvious attempt to set up an allegation that she was singled out for Equal

Protection purposes. Nowhere, however, does plaintiff allege that there actually were similarly

situated homeowners who received more favorable treatment. Put another way, if some sort of

problem existed only at one property—plaintiff’s property, or someone else’s property in the event

of mistaken identity—then why would the Water Authority need to contact any other homeowners?

Plaintiff makes references to how defendant Jann and the Water Authority had policies in place that

led to deprivations of her rights, an obvious attempt to fit her case under Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658 (1978). Plaintiff at this early stage does not necessarily have to

know what policies might have been in place, but the complaint offers no details that would allow

for a reasonable inference that a defective policy exists. See Zahra v. Town of Southold, 48 F.3d 674,

685 (2d Cir. 1995) (“The mere assertion that a municipality has such a custom or policy is

insufficient in the absence of allegations of fact tending to support, at least circumstantially, such an

inference.”) (internal quotation and editorial marks and citation omitted); Donohue v. Manetti, No. 15-

CV-636 (JFB)(GRB), 2016 WL 740439, at *6 (E.D.N.Y. Feb. 24, 2016) (noting that “conclusory

                                                    11
allegations of a municipal custom or practice of tolerating official misconduct are insufficient to

demonstrate the existence of such a custom unless supported by factual details” but allowing a pro se

prisoner to proceed with a Monell claim based on the prison’s alleged acknowledgment of a defective

policy). Finally, and related to the Court’s previous point, plaintiff makes general assertions of

federal constitutional rights such as due process, equal protection, privacy, enjoyment of property,

liberty, pursuit of happiness, and “etc.” Plaintiff again need not prove anything at the pleading

stage, but she needs to be much more specific about alleging exactly which federal rights were

violated and what damages ensued.

        Despite all of the above infirmities with the current complaint, one chance to amend would

be appropriate. “Courts are obliged to construe the pleadings of a pro se plaintiff liberally. If a liberal

reading of the complaint gives any indication that a valid claim might be stated, courts must grant

leave to amend the complaint.” McCluskey v. New York State Unified Court Sys., No. 10-CV-2144 JFB

ETB, 2010 WL 2558624, at *2 (E.D.N.Y. June 17, 2010) (internal quotation marks and citations

omitted). Plaintiff filed her complaint in state court, meaning that her complaint was under different

pleading standards at the time of filing. Cf. James v. Cent. Casting N.Y., No. 13 CIV. 3859 GBD JCF,

2014 WL 7653395, at *6 (S.D.N.Y. July 24, 2014) (pro se complaint removed from state court was

dismissed without prejudice to one chance to amend), report and recommendation adopted, No. 13 CIV.

3859 GBD JCF, 2015 WL 304119 (S.D.N.Y. Jan. 20, 2015). As for the merits, plaintiff has raised

just enough of a possibility that she was improperly singled out that the Court should afford her one

opportunity to elaborate on what she means. See Stokes v. Vill. of Wurtsboro, 818 F.2d 4, 6 (2d Cir.

1987) (dismissal reversed where pro se litigants alleged improper termination of water service).

Finally, plaintiff mentioned at least once in her papers that the Water Authority’s removal was

improper and that the case should be returned to state court. (Dkt. No. 11 at 3.) A return to state

                                                    12
     court will require a formal motion for remand and an opportunity for the Water Authority to

     respond. If plaintiff wants to reframe an amended complaint to assert only state-level claims then

     perhaps the parties would be able to stipulate to a remand.

IV.      CONCLUSION
             For all of the foregoing reasons, the Court respectfully recommends granting defendants’

     motion to dismiss (Dkt. No. 8), but without prejudice. Plaintiff should be given leave to file an

     amended complaint, within 30 days of final adoption of this Report and Recommendation, that

     corrects the deficiencies mentioned above. Failure to file an amended complaint within that time

     would make the dismissal with prejudice. The Court further recommends denying plaintiff’s motion

     for default judgment (Dkt. No. 15).

V.       OBJECTIONS
             A copy of this Report and Recommendation will be sent to plaintiff by first-class mail, and

     to counsel for defendants by electronic filing, on the date below. “Within 14 days after being served

     with a copy of the recommended disposition, a party may serve and file specific written objections

     to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C.

     § 636(b)(1). Any objections must be filed electronically with the Clerk of the Court through the

     CM/ECF system.

             “As a rule, a party’s failure to object to any purported error or omission in a magistrate

     judge’s report waives further judicial review of the point.” Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

     2003) (citations omitted); see also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)

     (“Where parties receive clear notice of the consequences, failure timely to object to a magistrate’s

     report and recommendation operates as a waiver of further judicial review of the magistrate’s

     decision.”) (citation omitted). “We have adopted the rule that failure to object timely to a magistrate

                                                        13
judge’s report may operate as a waiver of any further judicial review of the decision, as long as the

parties receive clear notice of the consequences of their failure to object. The rule is

enforced under our supervisory powers and is a nonjurisdictional waiver provision whose violation

we may excuse in the interest of justice.” United States v. Male Juvenile (95-CR-1074), 121 F.3d 34,

38–39 (2d Cir. 1997) (internal quotation marks and citations omitted).

         “Where a party only raises general objections, a district court need only satisfy itself there is

no clear error on the face of the record. Indeed, objections that are merely perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same arguments set forth in

the original papers will not suffice to invoke de novo review. Such objections would reduce the

magistrate’s work to something akin to a meaningless dress rehearsal.” Owusu v. N.Y. State Ins., 655

F. Supp. 2d 308, 312–13 (S.D.N.Y. 2009) (internal quotation and editorial marks and citations

omitted).

        SO ORDERED.

                                                __/s Hugh B. Scott________
                                                Hon. Hugh B. Scott
                                                United States Magistrate Judge
DATED: November 26, 2019




                                                   14
